Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 26 February 2021.  Claims 1-7 and 9-10 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1-7 and 9-10 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Ueda et al. (US 2016/0052544) teaches a vehicle control apparatus includes a steering amount calculation unit which calculates a steering amount for decreasing a lateral deviation of a vehicle with respect to a target route, a vehicle position acquisition unit which acquires a position of the vehicle, and a past information acquisition unit which acquires the lateral deviation, which is related to the position of the vehicle acquired by the vehicle position acquisition unit or a position ahead of the position of the vehicle, from a storage section in which the lateral deviation is stored with the position of the vehicle being related to the lateral deviation. The steering amount calculation unit feeds back the lateral deviation acquired by the past information acquisition unit to calculate the steering amount.
Further, Guo (JP 2015/5132) teaches a virtual driving lane can be generated even when a white line is unclear or does not exist.  A road detection unit detects a travelable region of a vehicle based on a parallax map obtained based on a stereo image generated by an imaging device. Based on the absolute position of the vehicle 
Still further, Markkula et al. (US 2011/0320163) teaches a method, a system and a computer program are provided for determining road data including the steps of: (i) measuring variables suitable for determining an actual trajectory (A) of the vehicle; (ii) determining the actual trajectory from the measured variables; (iii) estimating road geometry values based on the determined actual trajectory; and (iv) determining a virtual road the vehicle is following based on the estimated road geometry data and the actual trajectory
In regards to independents claim 1, Ueda et al., Guo and Markkula et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 
an autonomous navigation portion that is configured to calculate a relative trajectory of the vehicle; 2Application No.: 16/307,961Docket No.: 4041J-003466-US-NP 

a virtual road structure recognition portion that is configured to calculate a virtual relative road structure lateral position and a virtual relative road structure yaw angle, based on the road structure shape, the relative road structure lateral position, the relative road structure yaw angle, which are stored in the storage portion, and the relative trajectory of the vehicle, which is calculated by the autonomous navigation portion; and 

an output switching portion that is configured to 

output as a device output, the relative road structure lateral position and the relative road structure yaw angle, which are calculated by the road structure recognition portion, to a subsequent stage, while the road structure recognition portion is able to recognize the road structure, and 

output as the device output, the virtual relative road structure lateral position and the virtual relative road structure yaw angle, which are calculated by the virtual road structure recognition portion, to the subsequent stage, while the road structure recognition portion is unable to recognize the road structure.


Claim 7 contains similar limitations drawn to a corresponding program product stored in a non-transitory computer readable storage medium to the apparatus of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667